DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo (U.S. 9,680,236). 
Regarding claim 1, Ngo discloses an electrical connector (102), comprising: a support bracket (108); and a connection terminal including: a terminal body (112, Fig. 6) mounted on the support bracket and in sliding electrical contact with a bus bar (104) extending in a first plane, the terminal body having a base (140) extending in a first direction and in a plane parallel to the first plane (see the T direction in Figs. 1 and 6-7), and a contact portion (132/134/136) bent from a side of the base and extending a width of the base (and more)  in a direction (L direction in Figs. 6-7) transverse to the first direction; and a terminal connection portion (146) extending from the base and protruding from a bottom of the terminal body in a second direction parallel to the first plane and opposite to the first direction (see the T direction in Figs. 6-7), and electrically connected to a circuit board (106). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (U.S. 9,680,236) in view of Herring et al. (U.S. 9,985,403).  
Regarding claim 11, Ngo discloses an electrical connector assembly, comprising: a bus bar (104) extending in a first plane; and an electrical connector (102) including a support bracket (108) having a first sidewall (122e) and a second sidewall (122f) opposing the first sidewall and defining a sliding channel (124) therebetween for receiving the bus bar; the first side wall and the second side wall have a heat dissipation hole (at 122b, 148, Fig. 3B), and a first connection terminal (112) and a second connection terminal (124), the first and second connection terminals each having a terminal body (144) mounted on a respective one of the first and second sidewalls of the support bracket (see Fig. 9) and in sliding electrical contact with a respective side of the bus bar (see Fig. 1), and a terminal connection portion(146) protruding from a bottom of the terminal body in a first direction parallel to the first plane for electrically connecting to a circuit board (106). 
Ngo fails to disclose that the busbar is configured to be mounted on an inner sidewall of a cabinet.  Herring is an example within the art that teaches an electrical connection assembly comprising a busbar (132) that is configured to be mounted on an inner sidewall of a cabinet (102), wherein the busbar is in sliding electrical contact with an electrical connector (134).  Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ the connector assembly, including the busbar and electrical connector of Ngo, within the inner sidewall of a cabinet, as taught by Herring, so that the advantages of the sliding electrical connection between a power busbar and a power connector can be utilized in a stacked equipment cabinet with components that are slid out to be easily accessed.  
Regarding claim 12, Ngo further discloses the electrical connector assembly, wherein the support bracket includes a bottom wall (see near the lead lines of reference numbers 149 and 120 in Fig. 3A), the terminal connecting portion protruding through the bottom wall in the first direction (Figs. 2 and 10), the first sidewall extending upward from the bottom wall in a direction perpendicular to the bottom wall (see Fig. 3A), the first sidewall having a mounting portion (this is seen as the left-side of the interior space 148 which accommodates terminal body of the first connection terminal) mounting the terminal body of the first connecting terminal on a first side of the first sidewall, and the second sidewall extending upward from the bottom wall in the direction perpendicular to the bottom wall (see Fig. 3A), the second sidewall having a mounting portion (this is seen as the right-side of the interior space 148 which accommodates terminal body of the second connection terminal) mounting a terminal body of the second connection terminal on a first side of the second sidewall, the mounting portion of the first sidewall and the mounting portion of the second sidewall are disposed face to face (the mounting portions of each connection terminal face each other in the interior space 148, as is seen in Fig. 3A).

Allowable Subject Matter
Claims 3-8 and 19-21 are allowed.
Claims 9-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833